DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami (USPUB 2012/0044010).

As to Claim 1, Murakami discloses a battery management system comprising: a plurality of voltage detection integrated circuits; and a battery controller configured to control charge and discharge of a high voltage battery based on a cell voltage detection result received from the voltage detection integrated circuits (Paragraph 46), and each of the detection integrated circuits includes: a cell voltage detection circuit configured to detect a voltage of at least one corresponding cell among a plurality of cells constituting the high voltage battery (Paragraph 3); first and second interfaces configured to communicate between different voltage detection integrated circuits in the detection integrated circuits (Paragraph 61, Figure 1, Elements 22 and 32); a plurality of first terminals connected with a first power source which supplies an 
As to Claim 2, Murakami discloses the battery management system of claim 1, wherein the first terminals are connected with the second terminals of another voltage detection integrated circuit connected through the first interface among the plurality of voltage detection integrated circuits (Figure 1). 
As to Claim 3, Murakami discloses the battery management system of claim 1, wherein the first power source is supplied from the corresponding at least one cell (Paragraph 54). 
As to Claim 5, Murakami discloses the battery management system of claim 4, wherein the level shifter is deactivated in a voltage detection integrated circuit connected to the isolator among the plurality of voltage detection integrated circuits (Paragraph 8). 
As to Claim 6, Murakami discloses the battery management system of claim 1, wherein the first and second interfaces communicate with other voltage detection integrated circuits in a daisy-chain method (Figure 1, Elements 35 and 36). 

As to Claim 8, Murakami discloses the integrated circuit of claim 7, wherein the second power terminals are connected to power terminals of other integrated circuits that perform communication through the second interface (Figure 1). 
As to Claim 9, Murakami discloses the integrated circuit of claim 7, wherein the first power source is supplied from at least one cell connected to the cell voltage detection circuit (Paragraph 54). 
As to Claim 10, Murakami discloses the integrated circuit of claim 7, wherein the first and second interfaces communicate with other voltage detection integrated circuits in a daisy-chain method (Figure 1, Elements 35 and 36). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Hasenkopf et al. (USPUB 2013/0335096).

As to Claim 4, Murakami discloses the battery management system of claim 1, further comprising: a transceiver configured to transmit and receive signals between the voltage detection integrated circuits and the battery controller (Paragraph 46).  Murakami does not expressly disclose an isolator connected between the transceiver and the second interface of one of the voltage detection circuits.  Hasenkopf discloses an isolator connected between the transceiver and the second interface of one of the voltage detection circuits (Paragraph 25).  It would have been obvious to one having ordinary skill in the art to use an isolator as taught by Hasenkopf and add an isolator to the system of Murakami, in order to provide protection and safety to the circuitry for unwanted voltage.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859